United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 23, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-40204
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

HECTOR RAMOS-MENDIOLA,

                                     Defendant-Appellant.


                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 5:04-CR-1287-1
                      --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Hector Ramos-Mendiola (Ramos) appeals his conviction and

sentence following his guilty plea to possession of more than 100

kilograms of marijuana with intent to distribute.   Ramos argues

for the first time on appeal that the district court abused its

discretion when it imposed a condition of supervised release that

requires him to cooperate in the collection of his DNA.        Ramos’s

claim is not ripe for review.    See United States v.

Riascos-Cuenu, 428 F.3d 1100, 1101-02 (5th Cir. 2005), petition

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-40204
                                 -2-

for cert. filed (Jan. 9, 2006) (No. 05-8662).   Therefore, this

court lacks jurisdiction to review this claim, and this portion

of the appeal is dismissed.

     Ramos correctly notes that his argument, made for the first

time on appeal, that the district court lacked jurisdiction to

convict and sentence him because 21 U.S.C. § 841 is

unconstitutional under Apprendi v. New Jersey, 530 U.S. 466

(2000), is foreclosed by United States v. Slaughter, 238 F.3d

580, 582 (5th Cir. 2000).   Ramos’s conviction is affirmed.

     JUDGMENT AFFIRMED; APPEAL DISMISSED IN PART.